Exhibit 10.1

 

[ex10-1_img01.jpg]

 

SUBJECT TO LEGAL REVIEW AND COMMITMENT COMMITTEE APPROVAL

 

CONFIDENTIAL

 

April 21, 2020

 

VIA ELECTRONIC DELIVERY

 

Mr. Zhenyong Liu

Chairman & CEO

IT Tech Packaging, Inc.

Science Park

Juli Road Xushui District

Baoding, China 072550

 

Dear Mr. Liu:

 

This letter (the “Agreement”) constitutes the agreement between Maxim Group LLC
(“Maxim”) the “Lead Manager”) and IT Tech Packaging, Inc. (the “Company”), that
Maxim shall serve as (i) sole lead/exclusive placement agent for the Company, on
a “reasonable best efforts” basis (“Direct Placement”) or (ii) sole lead book
running manager for the Company, on a firm commitment basis (“Underwritten
Placement”) and collectively with a Direct Placement (a “Placement”), in
connection with the proposed offering of registered securities (the
“Securities”) of the Company, including shares (the “Shares”) of the Company’s
common stock (the “Common Stock”). The terms of such Placement and the
Securities shall be mutually agreed upon by the Company, the Lead Manager and,
if a Direct Placement, the purchasers (each, a “Purchaser” and collectively, the
“Purchasers”) and nothing herein constitutes that the Lead Manager would have
the power or authority to bind the Company or any Purchaser or an obligation for
the Company to issue any Securities or complete the Placement. This Agreement
and the documents executed and delivered by the Company and the Purchasers in
connection with the Placement shall be collectively referred to herein as the
“Transaction Documents.” The date of the closing of the Placement shall be
referred to herein as the “Closing Date.” The Company expressly acknowledges and
agrees that the Lead Manager’s obligations hereunder are on a reasonable best
efforts basis only and that the execution of this Agreement does not constitute
a commitment by Maxim to purchase the Securities and does not ensure the
successful placement of the Securities or any portion thereof or the success of
Maxim with respect to securing any other financing on behalf of the Company. It
is further understood and agreed that during the Engagement Period, the Company
and Maxim may mutually determine that instead of proceeding with the proposed
offering, the Company may alternatively proceed with a different offering of its
equity, convertible or debt securities (“Alternative Transaction”). In such an
event, Maxim’s exclusivity enumerated in the Agreement shall still apply.

 

In the event that a Placement is an Underwritten Placement, prior to the
commencement of the Underwritten Placement, the Company shall negotiate the
terms of an underwriting agreement (the "Underwriting Agreement") with the Lead
Manager containing such terms, covenants, conditions, representations,
warranties, and providing for the delivery of legal opinions, comfort letters
and officers’ certificates, all in form and substance satisfactory to the Lead
Manager and its counsel and the Company.

 

In the event that a Placement is a Direct Placement, the sale of Securities to
any Purchaser will be evidenced by a purchase agreement (“Purchase Agreement”)
between the Company and such Purchaser, if required by the Purchaser, in a form
reasonably satisfactory to the Company and the Lead Manager. Prior to the
signing of any Purchase Agreement, officers of the Company with responsibility
for financial affairs will be available to answer inquiries from prospective
Purchasers.

 

Members FINRA & SIPC

405 Lexington Avenue * New York, NY 10174 * (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com



  IT Tech Packaging, Inc.
April __, 2020
Page 2[ex10-1_img02.jpg]

 

In furtherance of the Company’s agreement that Maxim’s retention hereunder shall
be exclusive, during the term of this Agreement, neither the Company nor any of
its officers, directors, employees, subsidiaries, affiliates, agents or
representatives (“Representatives”) will, directly or indirectly, solicit or
otherwise encourage the submission of any proposal or offer (“Investment
Proposal”) from any person or entity relating to any issuance of the Company’s
or any of its subsidiaries’ equity or equity-linked securities (including
warrants and debt securities with any equity feature) or participate in any
discussions regarding an Investment Proposal. The term “Investment Proposal”
shall not include (i) any investment in the equity securities of any other
entity, and (ii) any transaction or agreement with one or more persons, firms or
entities designated as a “strategic partner” of the Company, as determined in
good faith by the Board of Directors of the Company, provided that each such
person, firm or entity is, itself or through its subsidiaries, an operating
company in a business synergistic with the business of the Company and in which
the Company receives benefits in addition to the investment of funds, but shall
not include a transaction in which the Company is issuing securities primarily
for the purpose of raising capital or to one or more persons or entities whose
primary business is investing in securities. The Company will immediately cease
all contacts, discussions and negotiations with third parties regarding any
Investment Proposal and, during the term, will promptly inform Maxim of any
unsolicited Investment Proposals received by the Company or its Representatives.

 

Notwithstanding anything herein to the contrary, in the event that the Lead
Manager determines that any of the terms provided for hereunder shall not comply
with a FINRA rule, including but not limited to FINRA Rule 5110, then the
Company shall agree to amend this Agreement in writing upon the request of the
Lead Manager to comply with any such rules; provided that any such amendments
shall not provide for terms that are less favorable to the Company.

 

SECTION 1. Compensation and Other Fees.

 

As compensation for the services provided by the Lead Manager hereunder, the
Company agrees to pay to the Lead Manager:

 

(A) The fees set forth below with respect to the Placement:

 

a)A cash fee payable immediately upon the closing of the Placement equal to
seven percent (7.0%) of the aggregate gross proceeds raised in the Placement
including any over-allotment subscription (the “Cash Fee”). The Lead Manager’s
Fees shall be paid at the closing of the Placement (the “Closing”) through a
third party escrow agent from the gross proceeds of the Securities sold.

 

(B) Subject to compliance with FINRA Rule 5110(f)(2)(D), the Company agrees to
reimburse Maxim (a) up to $10,000 for non-accountable expenses; (b) up to
$40,000 for the reasonable and accounted fees and expenses of legal counsel,
both of which shall be deducted from closing proceeds.

 



Members FINRA & SIPC

405 Lexington Avenue * New York, NY 10174 * (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com



  IT Tech Packaging, Inc.
April __, 2020
Page 3[ex10-1_img02.jpg]

 

SECTION 2. REGISTRATION STATEMENT.

 

(A) The Company represents and warrants to, and agrees with, Maxim that: (A) the
Company has filed with the Securities and Exchange Commission (the “Commission”)
a registration statement on Form S-3 under the Securities Act of 1933, as
amended (the “Securities Act”), for the registration under the Securities Act of
the Securities. At the time of such filing, the Company met the requirements of
Form S-3 under the Securities Act. Such registration statement meets the
requirements set forth in Rule 415(a)(1)(x) under the Securities Act and
complies with said Rule. The Company will file with the Commission pursuant to
Rule 424(b) under the Securities Act, and the rules and regulations (the “Rules
and Regulations”) of the Commission promulgated thereunder, a supplement to the
form of prospectus included in such registration statement relating to the
placement of the Securities and the plan of distribution thereof and has advised
Maxim of all further information (financial and other) with respect to the
Company required to be set forth therein. Such registration statement, including
the exhibits thereto, as amended at the date of this Agreement, is hereinafter
called the “Registration Statement”; such prospectus in the form in which it
appears in the Registration Statement is hereinafter called the “Base
Prospectus”; and the supplemented form of prospectus, in the form in which it
will be filed with the Commission pursuant to Rule 424(b) (including the Base
Prospectus as so supplemented) is hereinafter called the “Prospectus
Supplement.” Any reference in this Agreement to the Registration Statement, the
Base Prospectus or the Prospectus Supplement shall be deemed to refer to and
include the documents incorporated by reference therein (the “Incorporated
Documents”) pursuant to Item 12 of Form S-3 which were filed under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), on or before
the date of this Agreement, or the issue date of the Base Prospectus or the
Prospectus Supplement, as the case may be; and any reference in this Agreement
to the terms “amend,” “amendment” or “supplement” with respect to the
Registration Statement, the Base Prospectus or the Prospectus Supplement shall
be deemed to refer to and include the filing of any document under the Exchange
Act after the date of this Agreement, or the issue date of the Base Prospectus
or the Prospectus Supplement, as the case may be, deemed to be incorporated
therein by reference. All references in this Agreement to financial statements
and schedules and other information which is “contained,” “included,”
“described,” “referenced,” “set forth” or “stated” in the Registration
Statement, the Base Prospectus or the Prospectus Supplement (and all other
references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information which is or is deemed
to be incorporated by reference in the Registration Statement, the Base
Prospectus or the Prospectus Supplement, as the case may be. No stop order
suspending the effectiveness of the Registration Statement or the use of the
Base Prospectus or the Prospectus Supplement has been issued, and no proceeding
for any such purpose is pending or has been initiated or, to the Company's
knowledge, is threatened by the Commission. For purposes of this Agreement,
“free writing prospectus” has the meaning set forth in Rule 405 under the
Securities Act and the “Time of Sale Prospectus” means the preliminary
prospectus, if any, together with the free writing prospectuses, if any, used in
connection with the Placement, including any documents incorporated by reference
therein.

 

(B) The Registration Statement (and any further documents to be filed with the
Commission) will contain all exhibits and schedules as required by the
Securities Act. Each of the Registration Statement and any post-effective
amendment thereto, at the time it becomes effective, complied in all material
respects with the Securities Act and the Exchange Act and the applicable Rules
and Regulations and did not and, as amended or supplemented, if applicable, will
not, contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading. The Base Prospectus, the Time of Sale Prospectus, if any, and
the Prospectus Supplement, each as of its respective date, will comply in all
material respects with the Securities Act and the Exchange Act and the
applicable Rules and Regulations. Each of the Base Prospectus, the Time of Sale
Prospectus, if any, and the Prospectus Supplement, as amended or supplemented,
will not contain as of the date thereof any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The Incorporated Documents, when they were filed with the
Commission, conformed in all material respects to the requirements of the
Exchange Act and the applicable Rules and Regulations, and none of such
documents, when they were filed with the Commission, contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements therein (with respect to Incorporated Documents incorporated
by reference in the Base Prospectus or Prospectus Supplement), in light of the
circumstances under which they were made not misleading; and any further
documents so filed and incorporated by reference in the Base Prospectus, the
Time of Sale Prospectus, if any, or Prospectus Supplement, when such documents
are filed with the Commission, will conform in all material respects to the
requirements of the Exchange Act and the applicable Rules and Regulations, as
applicable, and will not contain any untrue statement of a material fact or omit
to state a material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. No post-effective
amendment to the Registration Statement reflecting any facts or events arising
after the date thereof which represent, individually or in the aggregate, a
fundamental change in the information set forth therein is required to be filed
with the Commission. There are no documents required to be filed with the
Commission in connection with the transaction contemplated hereby that (x) have
not been filed as required pursuant to the Securities Act or (y) will not be
filed within the requisite time period. There are no contracts or other
documents required to be described in the Base Prospectus, the Time of Sale
Prospectus, if any, or Prospectus Supplement, or to be filed as exhibits or
schedules to the Registration Statement, which have not been described or filed
as required.

 



Members FINRA & SIPC

405 Lexington Avenue * New York, NY 10174 * (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com



  IT Tech Packaging, Inc.
April __, 2020
Page 4[ex10-1_img02.jpg]

 

(C) The Company is eligible to use free writing prospectuses in connection with
the Placement pursuant to Rules 164 and 433 under the Securities Act. Any free
writing prospectus that the Company is required to file pursuant to Rule 433(d)
under the Securities Act has been, or will be, filed with the Commission in
accordance with the requirements of the Securities Act and the applicable rules
and regulations of the Commission thereunder. Each free writing prospectus that
the Company has filed, or is required to file, pursuant to Rule 433(d) under the
Securities Act or that was prepared by or behalf of or used by the Company
complies or will comply in all material respects with the requirements of the
Securities Act and the applicable rules and regulations of the Commission
thereunder. The Company will not, without the prior consent of the Lead Manager,
prepare, use or refer to, any free writing prospectus.

 

(D) The Company has delivered, or will as promptly as practicable deliver, to
the Lead Manager complete conformed copies of the Registration Statement and of
each consent and certificate of experts, as applicable, filed as a part thereof,
and conformed copies of the Registration Statement (without exhibits), the Base
Prospectus, the Time of Sale Prospectus, if any, and the Prospectus Supplement,
as amended or supplemented, in such quantities and at such places as the Lead
Manager reasonably requests. Neither the Company nor any of its directors and
officers has distributed and none of them will distribute, prior to the Closing
Date, any offering material in connection with the offering and sale of the
Securities other than the Base Prospectus, the Time of Sale Prospectus, if any,
the Prospectus Supplement, the Registration Statement, copies of the documents
incorporated by reference therein and any other materials permitted by the
Securities Act.

 

(E) Without limiting the generality of the foregoing, the Underwriting Agreement
shall contain customary representations and warranties of the Company and shall
further provide that: (i) the Company, the Company’s management, directors and
officers of 5.0% or more of the outstanding Securities as of the effective date
of the Registration Statement (and all holders of securities exercisable for or
convertible into Securities) shall enter into customary “lock-up” agreements in
favor of Maxim pursuant to which such persons and entities shall agree, for a
period of ninety (90) days after the offering is completed, that they shall
neither offer, issue, sell, contract to sell, encumber, grant any option for the
sale of or otherwise dispose of any securities of the Company without Maxim’s
prior written consent.

 



Members FINRA & SIPC

405 Lexington Avenue * New York, NY 10174 * (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com



  IT Tech Packaging, Inc.
April __, 2020
Page 5[ex10-1_img02.jpg]

 

SECTION 3. REPRESENTATIONS AND WARRANTIES. The Company makes to the Lead Manager
all of the representations and warranties which the Company makes to the
Purchasers in the Securities Purchase Agreement, and in addition makes the
following two representations:

 

(a) Approvals. As of the date of this Agreement and provided the Shares do not
exceed 20.0% of the outstanding shares on the Closing Date, except for the
filings with the Nasdaq or other US applicable national exchange for the listing
of the Shares for trading thereon in the time and manner required thereby, the
issuance and listing on the Nasdaq or other US applicable national exchange of
the Shares requires no further approvals, including but not limited to, the
approval of shareholders.

 

(b) FINRA Affiliations. There are no affiliations with any FINRA member firm
among the Company’s officers, directors or, to the knowledge of the Company, any
five percent (5.0%) or greater stockholder of the Company, except as set forth
in the Base Prospectus.

 

SECTION 4. INDEMNIFICATION. The Company agrees to the indemnification and other
agreements set forth in the Indemnification Provisions (the “Indemnification”)
attached hereto as Addendum A, the provisions of which are incorporated herein
by reference and shall survive the termination or expiration of this Agreement.

 

SECTION 5. ENGAGEMENT TERM. The Lead Manager’s engagement hereunder shall become
effective on the date hereof and shall continue until the earlier of (i) the
final closing date of the Placement, (ii) May 31, 2020 (such date, the
“Termination Date”). If the Company elects to terminate for any reason even
though the Lead Manager was prepared to proceed with the Placement, and, if
within six (6) months following such termination, the Company completes any
financing of equity, equity-linked or debt or other capital raising activity of
the Company (other than the exercise by any person or entity of any options,
warrants or other convertible securities) with any of the investors wall-crossed
by the Lead Manager during the term of this Agreement, then the Company will pay
to the Lead Manager upon the closing of such financing the compensation set
forth in Section 1 herein for the amount raised from such investors. If the
Company reasonably anticipates that the Lead Manager may become entitled to
payment as set forth in the preceding sentence, the Company shall use its best
efforts to notify the Lead Manager promptly of such possible payment.
Notwithstanding anything to the contrary contained herein, the provisions
concerning confidentiality, indemnification, contribution and the Company’s
obligations to pay fees and reimburse expenses contained herein and the
Company’s obligations contained in the Indemnification Provisions will survive
any expiration or termination of this Agreement, irrespective of whether a
closing occurs. All such fees and reimbursements due shall be paid to the Lead
Manager on or before the Termination Date (in the event such fees and
reimbursements are earned or owed as of the Termination Date) or upon the
closing of the Placement or any applicable portion thereof (in the event such
fees are due pursuant to the terms of Section 1 hereof). Maxim agrees not to use
any confidential information concerning the Company provided to them by the
Company for any purposes other than those contemplated under this Agreement.

 

SECTION 6. FUTURE RIGHTS. Upon the Closing of a Placement, for a period of
twelve (12)months from the last closing of a Placement, if the Company decides
to enter into a Placement using an underwriter or placement agent in the U.S.,
the Company grants Maxim the right of first refusal to act as lead managing
underwriter and lead left book runner or minimally as a co-lead manager and
co-lead left book runner and/or co-lead left placement agent with at least 50.0%
of the economics for any and all future equity, equity-linked or debt (excluding
commercial bank debt) offerings undertaken during the Tail Period by the Company
or any subsidiary of the Company.

 



Members FINRA & SIPC

405 Lexington Avenue * New York, NY 10174 * (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com



  IT Tech Packaging, Inc.
April __, 2020
Page 6[ex10-1_img02.jpg]

 

SECTION 7. LEAD MANAGER INFORMATION. The Company agrees that any information or
advice rendered by the Lead Manager in connection with this engagement is for
the confidential use of the Company only in their evaluation of the Placement
and, except as otherwise required by law, the Company will not disclose or
otherwise refer to the advice or information in any manner without such Lead
Manager’s prior written consent.

 

SECTION 8. NO FIDUCIARY RELATIONSHIP. This Agreement does not create, and shall
not be construed as creating rights enforceable by any person or entity not a
party hereto, except those entitled hereto by virtue of the Indemnification
Provisions hereof. The Company acknowledges and agrees that Maxim is and shall
not be construed to be a fiduciary of the Company and Maxim shall have no duties
or liabilities to the equity holders or the creditors of the Company or any
other person by virtue of this Agreement or the retention of the Lead Manager
hereunder, all of which are hereby expressly waived.

 

SECTION 9. CLOSING. The obligations of the Lead Manager and the closing of the
sale of the Securities hereunder are subject to the accuracy, when made and on
the Closing Date, of the representations and warranties on the part of the
Company and its Subsidiaries contained herein, to the accuracy of the statements
of the Company and its Subsidiaries made in any certificates pursuant to the
provisions hereof, to the performance by the Company and its Subsidiaries of
their obligations hereunder, and to each of the following additional terms and
conditions:

 

(A) No stop order suspending the effectiveness of the Registration Statement
shall have been issued and no proceedings for that purpose shall have been
initiated or threatened by the Commission, and any request for additional
information on the part of the Commission (to be included in the Registration
Statement, the Base Prospectus or the Prospectus Supplement or otherwise) shall
have been complied with to the reasonable satisfaction of each Lead Manager. Any
filings required to be made by the Company in shall have been timely filed with
the Commission.

 

(B) The Lead Manager shall not have discovered and disclosed to the Company on
or prior to the Closing Date that the Registration Statement, the Base
Prospectus or the Prospectus Supplement or any amendment or supplement thereto
contains an untrue statement of a fact which, in the opinion of counsel for the
Lead Manager, is material or omits to state any fact which, in the opinion of
such counsel, is material and is required to be stated therein or is necessary
to make the statements therein not misleading.

 

(C) All corporate proceedings and other legal matters incident to the
authorization, form, execution, delivery and validity of each of this Agreement,
the Securities, the Registration Statement, the Base Prospectus and the
Prospectus Supplement and all other legal matters relating to this Agreement and
the transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for the Placement Agent, and the Company shall have
furnished to such counsel all documents and information that they may reasonably
request to enable them to pass upon such matters.

 

(D) The Lead Manager shall have received from outside counsel to the Company
such counsel’s written opinion, addressed to the Lead Manager and the Purchasers
dated as of the Closing Date, in form and substance reasonably satisfactory to
the Lead Manager, substantially identical to that provided to the Purchasers.

 



Members FINRA & SIPC

405 Lexington Avenue * New York, NY 10174 * (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com



  IT Tech Packaging, Inc.
April __, 2020
Page 7[ex10-1_img02.jpg]

 

(E) Neither the Company nor any of its Subsidiaries (i) shall have sustained
since the date of the latest audited financial statements included or
incorporated by reference in the Base Prospectus, any loss or interference with
its business from fire, explosion, flood, terrorist act or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth in or
contemplated by the Base Prospectus and (ii) since such date there shall not
have been any change in the capital stock or long-term debt of the Company or
any of its Subsidiaries or any change, or any development involving a
prospective change, in or affecting the business, general affairs, management,
financial position, stockholders’ equity, results of operations or prospects of
the Company and its Subsidiaries, otherwise than as set forth in or contemplated
by the Base Prospectus, the effect of which, in any such case described in
clause (i) or (ii), is, in the judgment of the Lead Manager, so material and
adverse as to make it impracticable or inadvisable to proceed with the sale or
delivery of the Securities on the terms and in the manner contemplated by the
Base Prospectus, the Time of Sale Prospectus, if any, and the Prospectus
Supplement.

 

(F) The Common Stock is registered under the Exchange Act and, as of the Closing
Date, the Shares shall be listed and admitted and authorized for trading on the
Nasdaq or other applicable US national exchange and satisfactory evidence of
such action shall have been provided to the Lead Manager. The Company shall have
taken no action designed to, or likely to have the effect of terminating the
registration of the Common Stock under the Exchange Act or delisting or
suspending from trading the Common Stock from the Nasdaq or other applicable US
national exchange, nor has the Company received any information suggesting that
the Commission or the Nasdaq or other US applicable national exchange is
contemplating terminating such registration or listing.

 

(G) No action shall have been taken and no statute, rule, regulation or order
shall have been enacted, adopted or issued by any governmental agency or body
which would, as of the Closing Date, prevent the issuance or sale of the
Securities or materially and adversely affect or potentially and adversely
affect the business or operations of the Company; and no injunction, restraining
order or order of any other nature by any federal or state court of competent
jurisdiction shall have been issued as of the Closing Date which would prevent
the issuance or sale of the Securities or materially and adversely affect or
potentially and adversely affect the business or operations of the Company.

 

(H) The Company shall have prepared and filed with the Commission a Current
Report on Form 8-K with respect to the Placement, including as an exhibit
thereto this Agreement.

 

(I) The Company shall have entered into subscription agreements with each of the
Purchasers and such agreements shall be in full force and effect and shall
contain representations and warranties of the Company as agreed between the
Company and the Purchasers.

 

(J) FINRA shall have raised no objection to the fairness and reasonableness of
the terms and arrangements of this Agreement. In addition, the Company shall, if
requested by the Lead Manager, make or authorize Lead Manager’s counsel to make
on the Company’s behalf, an Issuer Filing with the FINRA Corporate Financing
Department pursuant to FINRA Rule 2710 with respect to the Registration
Statement and pay all filing fees required in connection therewith.

 

(K) Prior to the Closing Date, the Company shall have furnished to the Lead
Manager such further information, certificates and documents as the Lead Manager
may reasonably request.

 

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Lead Manager.

 



Members FINRA & SIPC

405 Lexington Avenue * New York, NY 10174 * (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com



  IT Tech Packaging, Inc.
April __, 2020
Page 8[ex10-1_img02.jpg]

 

SECTION 10. GOVERNING LAW. This Agreement will be governed by, and construed in
accordance with, the laws of the State of New York applicable to agreements made
and to be performed entirely in such State. This Agreement may not be assigned
by either party without the prior written consent of the other party. This
Agreement shall be binding upon and inure to the benefit of the parties hereto,
and their respective successors and permitted assigns. Any right to trial by
jury with respect to any dispute arising under this Agreement or any transaction
or conduct in connection herewith is waived. Any dispute arising under this
Agreement may be brought into the courts of the State of New York or into the
Federal Court located in New York, New York and, by execution and delivery of
this Agreement, the Company hereby accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of aforesaid courts.
Each party hereto hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
delivering a copy thereof via overnight delivery (with evidence of delivery) to
such party at the address in effect for notices to it under this Agreement and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law. If either party shall
commence an action or proceeding to enforce any provisions of a Transaction
Document, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorney’s fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
action or proceeding.

 

SECTION 11. ENTIRE AGREEMENT/MISC. This Agreement (including the attached
Indemnification Provisions) embodies the entire agreement and understanding
between the parties hereto and supersedes all prior agreements and
understandings relating to the subject matter hereof. If any provision of this
Agreement is determined to be invalid or unenforceable in any respect, such
determination will not affect such provision in any other respect or any other
provision of this Agreement, which will remain in full force and effect. This
Agreement may not be amended or otherwise modified or waived except by an
instrument in writing signed by both the Lead Manager and the Company. The
representations, warranties, agreements and covenants contained herein shall
survive the closing of the Placement and delivery and/or exercise of the
Securities, as applicable. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or a “.pdf” format file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile signature page were an original thereof.

 

SECTION 12. CONTINGENT REQUIREMENTS.  The Placement shall be conditioned upon,
among other things, the following:

 

(i) Satisfactory completion by the Lead Manager of its due diligence
investigation and analysis of: (a) the Company’s arrangements with its officers,
directors, employees, affiliates, customers and suppliers, (b) the audited
historical financial statements of the Company;

 

(ii) Upon the execution of the engagement letter, the Company at its own expense
will conduct background checks, by a background search firm acceptable to the
Placement Agent, for the Company’s senior management.

 



Members FINRA & SIPC

405 Lexington Avenue * New York, NY 10174 * (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com



  IT Tech Packaging, Inc.
April __, 2020
Page 9[ex10-1_img02.jpg]

 

SECTION 13 NOTICES. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified on the signature pages attached hereto prior to 6:30 p.m. (New York
City time) on a business day, (b) the next business day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number on the signature pages attached hereto on a day that is not a
business day or later than 6:30 p.m. (New York City time) on any business day,
(c) the business day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as set forth on the signature pages hereto.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

[SIGNATURE PAGE AND ADDENDUM A FOLLOWS]

 



Members FINRA & SIPC

405 Lexington Avenue * New York, NY 10174 * (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com



  IT Tech Packaging, Inc.
April __, 2020
Page 10[ex10-1_img02.jpg]

 

We look forward to working with the Company. Please confirm that the foregoing
correctly sets forth our agreement by signing and returning the enclosed copy of
this Agreement, along with payment of the Advance via wire or other certified
funds.

 

  Very truly yours,       MAXIM GROUP LLC       By: /s/ Alex Jin   Alex Jin  
Managing Director, Investment Banking       By: /s/ Clifford A. Teller      
Executive Managing Director   Head of Investment Banking       Address for
notice:   405 Lexington Avenue   2nd Floor   New York, NY 10174

 

Accepted and Agreed to as of   the date first written above:       IT TECH
PACKAGING, INC.       By: /s/ Zhenyong Liu   Mr. Zhenyong Liu   Chairman & CEO  
    Address for notice:   Science Park   Juli Road Xushui District   Baoding,
China 072550  

 

[SIGNATURE PAGE TO THE AGREEMENT]

[ADDENDUM A FOLLOWS]

Members FINRA & SIPC

405 Lexington Avenue * New York, NY 10174 * (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com



  IT Tech Packaging, Inc.
April __, 2020
Page 11[ex10-1_img02.jpg]

 

ADDENDUM A

 

INDEMNIFICATION PROVISIONS

 

In connection with the engagement of Maxim by the Company pursuant to a
placement agreement dated herein on page 1 of this Agreement, between the
Company and Maxim as it may be amended from time to time in writing (the
“Agreement”), the Company hereby agrees as follows:

 

1.To the extent permitted by law, the Company will indemnify Maxim and each of
its affiliates, stockholders, directors, officers, employees and controlling
persons (within the meaning of Section 15 of the Securities Act of 1933, as
amended, or Section 20 of the Securities Exchange Act of 1934) (each a “Lead
Manager Party”) against all losses, claims, damages, expenses and liabilities,
as the same are incurred (including the reasonable fees and expenses of
counsel), relating to or arising out of its activities hereunder or pursuant to
the Agreement, except to the extent that any losses, claims, damages, expenses
or liabilities (or actions in respect thereof) are found in a final judgment
(not subject to appeal) by a court of law to have resulted primarily and
directly from such Lead Manager’s willful misconduct or gross negligence in
performing the services described herein, as the case may be.

 

2.Promptly after receipt by the Lead Manager Party of notice of any claim or the
commencement of any action or proceeding with respect to which such Lead Manager
Party is entitled to indemnity hereunder, such Lead Manager Party will notify
the Company in writing of such claim or of the commencement of such action or
proceeding, and the Company will assume the defense of such action or proceeding
and will employ counsel reasonably satisfactory to such Lead Manager Party and
will pay the fees and expenses of such counsel. Notwithstanding the preceding
sentence, such Lead Manager will be entitled to employ counsel separate from
counsel for the Company and from any other party in such action if counsel for
such Lead Manager Party reasonably determines that it would be inappropriate
under the applicable rules of professional responsibility for the same counsel
to represent both the Company and such Lead Manager Party. In such event, the
reasonable fees and disbursements of no more than one such separate counsel will
be paid by the Company. The Company will have the exclusive right to settle the
claim or proceeding provided that the Company will not settle any such claim,
action or proceeding without the prior written consent of the Lead Manager
Party, which will not be unreasonably withheld.

 

3.The Company agrees to notify the Lead Manager promptly of the assertion
against it or any other person of any claim or the commencement of any action or
proceeding relating to a transaction contemplated by the Agreement.

 

4.If for any reason the foregoing indemnity is unavailable to Maxim or
insufficient to hold Maxim harmless, then the Company shall contribute to the
amount paid or payable by Maxim as a result of such losses, claims, damages or
liabilities in such proportion as is appropriate to reflect not only the
relative benefits received by the Company on the one hand and Maxim on the
other, but also the relative fault of the Company on the one hand and Maxim on
the other, separately and not jointly, that resulted in such losses, claims,
damages or liabilities, as well as any relevant equitable considerations. The
amounts paid or payable by a party in respect of losses, claims, damages and
liabilities referred to above shall be deemed to include any legal or other fees
and expenses incurred in defending any litigation, proceeding or other action or
claim. Notwithstanding the provisions hereof, the Lead Manager’s share of the
liability hereunder shall not be in excess of the amount of fees actually
received, or to be received, by such Lead Manager under the Agreement (excluding
any amounts received as reimbursement of expenses incurred by Maxim).

 



Members FINRA & SIPC

405 Lexington Avenue * New York, NY 10174 * (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com



  IT Tech Packaging, Inc.
April __, 2020
Page 12[ex10-1_img02.jpg]

 

5.These Indemnification Provisions shall remain in full force and effect whether
or not the transaction contemplated by the Agreement is completed and shall
survive the termination of the Agreement and shall be in addition to any
liability that the Company might otherwise have to any indemnified party under
the Agreement or otherwise.

 

[FINAL PAGE TO ADDENDUM A OF THE AGREEMENT]

 

 

Members FINRA & SIPC

405 Lexington Avenue * New York, NY 10174 * (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com



 

 

